Citation Nr: 1134063	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-21 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1970 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a hearing at the RO in November 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently twice remanded this remaining claim to the RO via the Appeals Management Center (AMC) for additional development and consideration, initially in March 2009 and again in July 2010.  In that more recent remand, the Board recharacterized this remaining claim as not just for PTSD specifically, but also for other psychiatric disorders that had been diagnosed, as well, including depressive disorder, intermittent explosive disorder, and rule out (r/o) narcissistic personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In a statement in support of claim (on VA Form 21-4138) since received on September 9, 2010, the Veteran asked to please include the information on this statement with his appeal.  The statement not only concerned his PTSD currently at issue, but also 3 forms of cancer, Hepatitis C, Diabetes 2, and what he described as a form of brain cancer found by doctors at the McClellan VA in Sacramento, Ca.  He additionally indicated that 3 VA doctors have verified PTSD at the McClellan VA.  And, as will be explained, since there may be additional records concerning his PTSD at the McClellan VA, the Board is again remanding this claim.


As for the other claims he mentioned in this statement, the Board already considered and denied his claims for service connection for Hepatitis C, bladder cancer, and melanoma in the prior March 2009 decision, and already considered and denied his claim for service connection for Diabetes 2 (i.e., Type II Diabetes Mellitus) in the July 2010 decision.  So the Board already has considered these claims and, by all indications, he did not appeal those decisions to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Consequently, there has to be new and material evidence to reopen these claims and warrant further consideration of them on their underlying merits.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2010)

According to a memorandum in the file dated July 6, 2011, the AMC Rating Board apparently already has determined these claims (that is, those other than for PTSD) require immediate attention by the RO of jurisdiction so, to this end, already has directed the RO initiate development of these claims.  As explained, they are no longer before the Board and, thus, first need to be considered by the RO as the Agency of Original Jurisdiction (AOJ).  The Board accordingly also is referring these claims to the RO for this initial development and consideration.


REMAND

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).


When previously remanding this claim for PTSD in March 2009 and July 2010, the Board acknowledged the Veteran had this required DSM-IV diagnosis of PTSD and that it had been linked to his military service - and specifically to one of his alleged stressors, namely, serving on a river boat and collecting dead enemy bodies.  However, because this claimed stressor had not been independently substantiated as having actually occurred, and since it had not been established that he had engaged in combat against an enemy force so as to not require this independent verification, there remained no basis for granting service connection for PTSD since only two of the three requirements of 38 C.F.R. § 3.304(f) had been met.  See also VAOPGCPREC 12-99 (October 18, 1999).

The Board's March 2009 and July 2010 remands therefore were to try and obtain evidence or information independently verifying a claimed stressor, including this particular stressor, such as from the National Archives and Records Administration (NARA), and to try and obtain any additional records concerning treatment the Veteran may have received for mental illness (regardless of the specific diagnosis, so irrespective of whether for PTSD specifically or the other conditions mentioned).  As well, the Board determined a VA compensation examination was needed to determine the etiology of these claimed psychiatric disorders in terms of their potential relationship to his military service.

To this end, the AMC sent the Veteran a letter in July 2010 asking that he identify any additional sources of treatment for his mental illness.  The AMC also scheduled the requested VA compensation examination for November 2010, but he failed to report for it.  And when the AMC seemingly had not received any response to its July 2010 letter asking that he identify any additional sources of treatment for his mental illness, the AMC went ahead and issued a July 2011 supplemental statement of the case (SSOC) continuing to deny his claim


Before issuing that July 2011 SSOC, however, and apparently in response to that July 2010 AMC letter, the Veteran had submitted a statement in support of claim (VA Form 21-4138) to the RO in September 2010 indicating that "3 VA doctors have verified PTSD at [the] MaCllan (sic) VA" in Sacramento, California.  The RO apparently did not forward this statement on to the AMC until December 2010, and the AMC resultantly did not mention it in the July 2011 SSOC or indicate that any attempt had been made to obtain these additional identified VA treatment records.

There are already VA outpatient treatment records in the file from the VA Medical Center (VAMC) in Sacramento, California, which is part of the VA Northern California Healthcare System, but none dated since March 2008, so over 3 years ago.  There are also records in the file dated until June 2005 from the VA Sierra Nevada Healthcare System in Reno, Nevada, including records from the Auburn, California, outpatient clinic.  Unfortunately, there are significant gaps from June 2005 to January 2007 and from May 2007 to March 2008 in these existing VA treatment records in the file.

So, at minimum, the AMC needs to obtain all of the Veteran's outstanding treatment records from the VA Northern California Healthcare System and VA Sierra Nevada Healthcare System, including any he was referencing in the statement in support of claim (VA Form 21-4138) he most recently submitted in September 2010.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).


Also, effective July 13, 2010, so during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like this, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  


Veterans Benefits Administration (VBA) Training Letter No. 10-05 (July 16, 2010) provides that "if review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD Form 214 verifies service in a location that would involve 'hostile military or terrorist activity' as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal, this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination" pursuant to recently amended § 3.304(f)(3).  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an 
in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).  

The Veteran received the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM), the Battle Efficiency Award, and a Meritorious Unit Commendation.  These awards and commendations, while meritorious in their own right, are not indicative of combat, per se.  See VAOPGCPREC 12-99 (October 18, 1999).  But since his DD Form 214 confirms he received the Vietnam Service Medal, this, in and of itself, according to this VBA Training Letter, is reason to afford him a VA psychiatric examination for compensation purposes.

This is especially necessary since, as mentioned, in May 2005, L. C., a VA treating clinical psychologist, opined that the Veteran's PTSD was caused by his stressor of collecting dead bodies.  But, notably, the Board since has remanded this claim for PTSD in July 2010, in part, to have the Veteran undergo an examination so a VA psychiatrist or psychologist, or contract equivalent, could confirm this claimed stressor is adequate to support this PTSD diagnosis and its attribution to this alleged stressor.  And although reportedly notified in September 2010 that this VA compensation examination had been scheduled for November 2010, the Veteran failed to report for this examination.  Under 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause, fails to report for such examination or re-examination, action shall be taken in accordance with subpart (b).  He did not provide any explanation for missing that examination or attempt to reschedule it, so good cause has not been shown.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When the missed examination was scheduled in conjunction with an original claim for service connection, as is the case here, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  But in light of the remand for additional treatment records and the liberalized PTSD regulation codified at the new subpart (f)(3), there is sufficient reason to again try and have the Veteran undergo this VA compensation examination.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, the additional records he referenced in the statement in support of claim (VA Form 21-4138) he most recently submitted to the RO in Sacramento, California, on September 9, 2010, which was then forward on to the AMC and received there on December 17, 2010, concerning treatment at the McClellan VA in Sacramento, Ca.  Also obtain any additional records from the VA Northern California Healthcare System in Mather, California, and the VA Sierra Nevada Healthcare System in Reno, Nevada, especially any dated since March 2008 (so not already in the file).  


If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After obtaining any additional records, again try and have the Veteran undergo a VA compensation examination by a VA psychiatrist or psychologist, or contract equivalent, to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran has an acquired psychiatric disorder, including especially PTSD, attributable to an identified stressor during his military service - such as being on a river boat collecting or retrieving dead bodies from the inland waterways.  To this end, the examiner should specifically state whether the claimed stressor, even if not involving combat (so does not warrant application of 38 C.F.R. § 3.304(f)(2)), nonetheless is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the revisions to subpart (f)(3).

The examination should include any diagnostic testing or evaluation deemed necessary to comment on this determinative issue of causation.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.


The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  

The Veteran is again hereby advised that failure to report for this re-scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim in light of the additional evidence and with consideration of the changes to 38 C.F.R. § 3.304(f)(3) during the pendency of this appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



